Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.

3.	Claims 1-4 are pending and under consideration by the Examiner.

Information Disclosure Statement: 
4.	The information disclosure statement filed on 3/17/2021 has been received and complies with the provisions of 37 CFR §1.97 and §1.98. A signed and dated copy of the PTO-1449 form is attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  
	



6.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method for reducing symptoms of systemic lupus erythematosus (SLE) in an animal, comprising administering to said animal (i) a composition comprising an effective amount of an isolated anti-IL-12 antibody comprising a heavy chain variable region of the amino acid sequence of SEQ ID NO: 7 and a light chain variable region of the amino acid sequence of SEQ ID NO: 8, and (ii) a composition comprising an effective amount of an anti-rheumatic. As can be seen in the prosecution history in U.S. Application No. 09/920,262 (now US Patent No. 6,902,734), the IL-12 antibody administered in the claimed method is free of the prior art by virtue of its amino acid sequence. The claimed invention meets the requirements of 35 U.S.C. § 101 and 35 U.S.C. § 112 in that it is an alternative method for reducing the symptoms of SLE.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646